Becker, C.J.
(concurring) — I concur with the result reached by the majority, and indeed endorse almost every component of the majority’s analysis. I do not, however, agree that the trial court used the erroneous “whole statement” approach to arrive at the decision to exclude those portions of Alex Baranyi’s confession that suggested he was the sole murderer. Rather, the court considered the whole statement as context for the ultimate determination that the portions offered by Anderson were unreliable. The court then exercised its discretion to exclude the unreliable excerpts.
Examining the proffered excerpts in the context of the whole statement, and rejecting them if they are unreliable, was entirely appropriate under the cases cited by the majority. In this case, whether or not to admit the excerpts standing alone was not a close call. Later in the same confession, Baranyi admitted he had lied about acting alone because he was protecting his accomplice. It would have been patently unfair and an abuse of discretion to admit only the self-inculpatory excerpts because, standing alone, they were patently unreliable. I would hold that the trial court did not commit error; and for that reason no harmless error analysis is necessary.
Reconsideration denied November 20, 2002.